DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites a plurality of “planet wheel bearing points” in lines 3-4 and also recites “wherein each planet wheel receptacle has one planet wheel bearing point.” It is unclear from the claim language whether these are the same or different bearing points.  For purposes of examination, the second recitation is interpreted as reciting “one of the bearing points.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11-16, 21, 22, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lopez et al. (US 2012/0028756; hereinafter “Lopez”) in view of Miyawaki et al. (US 2012/0196720; hereinafter “Miyawaki”).

Claim 11
Lopez discloses a hand-held power-tool device, comprising:
at least one intermediate shaft (either side of carrier 110; or alternatively entirety of 110) formed as a planet wheel carrier, the intermediate shaft including a plurality of planet wheel receptacles (areas configured to hold planet gears 120) and planet wheel bearing points (centerline of 120 within carrier plates of 110) situated in a circumferential direction,
wherein the intermediate shaft includes at least one material recess associated with at least one of the planet wheel bearing points on an outer circumference of the intermediate shaft (see annotated FIG. 1 below, illustrating the recess as the wave-shaped semi-circular cut-out in the carrier),
wherein the planet wheel bearing points are aligned along a radial direction between a rotation axis of the intermediate shaft and the material recess (see annotated FIG. 1 below).


    PNG
    media_image1.png
    395
    545
    media_image1.png
    Greyscale

	Lopez discloses four equally spaced planet gears, and thus four equally spaced bearing points. As such, Lopez does not disclose three equally spaced planet gears and bearing points.  However, Miyawaki discloses that an alternative to an embodiment with four equally spaced planet gears (see FIG. 4B) is one with three equally spaced planet gears (see FIG. 4A) (see also paragraph [0015] disclosing the equal spacing of the multiple gears; and paragraph [0054] disclosing the three planet gears are at equal intervals).  It would have been obvious to one having ordinary skill in the art before the effective filing date to have modified Lopez to have three equally spaced planet gears, 

Claim 12
Lopez discloses wherein the material recess is at least in the form of a circular segment since part of the recess is in the form of a circular segment.

Claim 13
Lopez discloses wherein the at least one material recesses include a number (three in FIG. 1) of material recesses corresponding to a number of the planet wheel receptacles (three in FIG. 1).

Claim 14
Lopez discloses wherein each planet wheel receptacle is associated with precisely one material recess (see FIG. 1). It is noted that one recess is interpreted as the entirety of a wave-shaped cut-out.




Claim 15


Claim 16
Lopez discloses is capable of being used/manufactured such that the at least one material recess at least temporarily and at least partially accommodates a milling head spindle during manufacturing of the intermediate shaft. It is noted that the claim is for the hand-held power tool device and not toward the manufacturing method, a method of use of the device, or a device in combination with a milling head spindle. As such, the feature relating to the spindle is an intended use and/or functional and is given little patentable weight. In case, since the structural aspects of the power-tool device that are claimed is disclosed by Lopez, then Lopez anticipates the claim.

Claim 21
Lopez discloses wherein the planet wheel receptacles are delimited by two diskshaped wall elements (see annotated FIG. 1, two carrier side plates) which are situated at least essentially perpendicularly with respect to a longitudinal extension direction of the at least one intermediate shaft (100).



Claim 22
Lopez discloses wherein the wall elements are at least essentially circular (see FIG. 1 illustrating the side plates circular except for the recesses).

Claim 24
Lopez discloses is capable of being used/manufactured such that the at least one material recess is introduced into one of the two wall elements which is situated in a direction of a drive unit in an installed state of the at least one intermediate shaft in a handheld power-tool. It is noted that the claim is for the hand-held power tool device and not toward the manufacturing method, a method of use of the device, or a device in combination with a milling head spindle. As such, the feature relating to the spindle is an intended use and/or functional and is given little patentable weight. In case, since the structural aspects of the power-tool device that are claimed is disclosed by Lopez, then Lopez anticipates the claim.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heber et al. (US 2014/0024489; hereinafter “Heber”) in view of Lopez and Miyawaki.

Claim 20
Heber discloses a hand-held power tool, comprising: at least one hand-held power-tool device that includes at least one intermediate shaft formed as a planet wheel carrier (11), the intermediate shaft including a plurality of planet wheel receptacles (area configured to hold planet gears 14) and planet wheel bearing points (centerline of each planet gear) situated in a circumferential direction, wherein each planet wheel receptacle has one of the planet wheel bearing points.

However, Lopez discloses wherein the intermediate shaft includes at least one material recess associated with at least one of the planet wheel bearing points on an outer circumference of the intermediate shaft (see annotated FIG. 1 in rejection of claim 11, illustrating the recess as the wave-shaped semi-circular cut-out in the carrier), wherein the planet wheel bearing points are aligned along a radial direction between a rotation axis of the intermediate shaft and the material recess (see annotated FIG. 1 in rejection of claim 11). It would have been obvious to one having ordinary skill in the art before the effective filing date to have modified Heber to have substituted a carrier having the same outer shape as in Lopez, i.e., with the wave-shaped cutouts and openings at each planet gear in order to include a conduit for oil access and improve lubrication (see Lopez, paragraph [0037]).
Heber discloses four planet gears and therefore four bearing points. Thus, Heber does not disclose wherein each planet wheel bearing point is situated offset in relation to one another by at least 120 degrees in the circumferential direction. However, Miyawaki discloses that an alternative to an embodiment with four equally spaced planet gears (see FIG. 4B) is one with three equally spaced planet gears (see FIG. 4A) (see also paragraph [0015] disclosing the equal spacing of the multiple gears; and paragraph [0054] disclosing the three planet gears are at equal intervals).  It would have been .

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lopez in view of Mitsch (US 2016/0245390).

Claim 23
Lopez does not clearly disclose wherein the wall elements are formed in one piece with the at least one intermediate shaft. However, Mitsch discloses a carrier that is one part (see paragraph [0005]). It would have been obvious to one having ordinary skill before the effective filing date to have modified Lopez to have made the entire carrier as one part, i.e., wherein the wall elements are formed in one piece with the remainder of the carrier which is the intermediate shaft according to claim 11.

Allowable Subject Matter
Claims 17 and 19 are allowed.


Response to Arguments
Applicant's arguments filed April 20, 2021 have been fully considered but they are not persuasive. 
Applicant generally argues that none of the cited references disclose the 120 degree spacing that is claimed.  However, Miyawaki discloses an alternative to having four equally-spaced planet gears is to have three equally-spaced planet gears which necessarily also means the bearing points are equally spaced which equates to 120 degrees.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACEY A FLUHART whose telephone number is (571)270-1851.  The examiner can normally be reached on M-Th 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STACEY A FLUHART/           Primary Examiner, Art Unit 3655